DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP Pub No.:04-027384 (“Daido”). (As to Daido, see enclosed machine translation).

Regarding Claim 1, Daido discloses having a body (1) on which a door (2, 2’) is pivotable about a vertical axis via a pivot device (4) from a closed position into an open position, wherein at least one holder (3, 3’) for storing objects is fixed on an inner side of the door (2, 2’) facing toward the body (1),

Regarding Claim 3, Daido discloses a first blocking device (4, 5, 6, 10) is provided, which prevents lowering of the door in a closing range of the door (4, 5, 6, 10).
Regarding Claim 4, Daido discloses wherein the first blocking device (4, 5, 6, 10) is active at least in a closing range between the closed position and an opening angle of 60° (as seen in Figs. 1-4)
Regarding Claim 5, Daido discloses wherein a second blocking device (12), which prevents pivoting of the door (2, 2’) from an open position into a closing range if the door (2, 2’) arranged in a lowered position.
Regarding Claim 6, Daido discloses wherein the door (2, 2’) pre-tensioned via a force accumulator (8, 9) in a raised position (as seen in Figs. 1-4).
Regarding Claim 7, Daido discloses wherein the force of the force accumulator (8, 9) provided for raising the door (2, 2’)-is settable 
Regarding Claim9, Daido discloses wherein a guide path (between (7a, 7b), along which the guide roller or guide element (6 a, b) pre-tensioned by the force accumulator (8, 9) is movable, is adjustable to set the force of the force accumulator (8, 9).
Regarding Claim 10, Daido discloses wherein a bottom panel (seen in Figs .1-4)) and optionally at least one shelf (3, 3’) are arranged in the body (1) in a lower region and a free space for a receptacle for the holder (3, 3’) is formed in an upper region.
Regarding Claim 11, Daido discloses wherein the holder (3, 3’) is a shell, a basket, a hook, and/or a holding bracket (a shell is seen in Figs. 1-4)
Regarding Claim 12, Daido discloses wherein discloses wherein the guide device (6, 7) comprises a guide rail (7a, b; 7a, b’), on which a carriage (6a,b; 6a,b’) is movably held so it is movable.
Regarding Claim 13, Daido discloses wherein the pivot device (4) comprises at least two hinges (4) arranged spaced apart from one another in the vertical direction.
Regarding Claim 14, Daido discloses wherein the hinges (4) are secured on the door (2, 2’) and/or are movable on a carriage along a guide rail (via 10).
Regarding Claim 15, Daido discloses wherein a locking or latching device (13) is provided, by means of which the door (2, 2’) can be latched or locked in a lowered position.
Regarding Claim 16, Daido discloses wherein a self-retractor (4, 5, 8, 9) is provided, by means of which the door is pivotable from an open position into a closed position.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C 103(a) as being unpatentable over US JP Pub No.:04-027384 (“Daido”), alone.
	 
Regarding Claim 17, Daido discloses wherein  a method for opening and closing a cupboard or a household appliance (1), having a door (2, 2’) held on a body on a pivot device and a guide device (6, 7), wherein the guide device (6, 7) is a linear guide (7a,b; 7a,b’) comprising a plurality of rails (6a,b; 6a,b’)  movable with respect to each other, the method comprising the following steps:
-    pivoting the door (2, 2’) about a vertical axis from a closed position into a first open position;
-    lowering the door (2, 2) in a vertical direction from the first open position into a second open position, which is arranged below the first open position;
-    raising the door (2, 2’) from the second open position into the first open position, and
-    pivoting the door (2, 2’) about the vertical axis from the first open position into the closed position.
It would have been obvious to one having skill in the art before the effective filing date of the invention that the invention to raise, lower and pivot a cupboard door according to the method steps set forth above, since Daido discloses the invention of 
Regarding Claim 18, Daido discloses wherein a self-retractor (4, 5, 8, 9) is provided, by means of which the door (2, 2’)-is moved from the first open position automatically into the closed position.
Regarding Claim 19, Daido discloses wherein a force accumulator (8, 9) is provided, by means of which the door (2, 2’) is moved automatically from the second open position into the first open position.	

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




 /KIMBERLEY S WRIGHT/ Primary Examiner, Art Unit 3637